Name: Commission Implementing Regulation (EU) 2019/398 of 8 March 2019 amending Regulation (EC) No 616/2007 as regards some additional tariff quotas in the sector of poultrymeat and derogating from that Regulation for the quota year 2018/2019
 Type: Implementing Regulation
 Subject Matter: animal product;  international trade;  agricultural policy;  European Union law;  tariff policy;  Asia and Oceania;  European construction;  trade
 Date Published: nan

 13.3.2019 EN Official Journal of the European Union L 71/18 COMMISSION IMPLEMENTING REGULATION (EU) 2019/398 of 8 March 2019 amending Regulation (EC) No 616/2007 as regards some additional tariff quotas in the sector of poultrymeat and derogating from that Regulation for the quota year 2018/2019 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular points (a) and (b) of Article 187 thereof, Whereas: (1) The European Union and the People's Republic of China (China) signed an Agreement in the form of an Exchange of Letters (the Agreement) in relation to DS492 European Union  Measures affecting Tariff Concessions on Certain Poultry Meat Products on 18 September 2018. The signature of the Agreement on behalf of the European Union was authorised by Council Decision (EU) 2018/1252 (2) and its conclusion by Council Decision (EU) 2019/143 (3). (2) In accordance with the Agreement, the European Union is to open several tariff rate quotas for certain poultry meat products. (3) Commission Regulation (EC) No 616/2007 (4) provides for the opening and administration of certain Union import tariff quotas in the sector of poultrymeat originating in Brazil, Thailand and other third countries. (4) It is therefore appropriate to amend Regulation (EC) No 616/2007 to take account of the tariff rate quotas to be opened pursuant to the Agreement. (5) The Agreement provides for entry into force on 1 April 2019. Therefore, for the quota year 2018/2019 the quantities of poultry meat products for the tariff rate quotas to be made available pursuant to the Agreement, should be calculated on a pro rata basis, taking into account the date of entry into force of the Agreement. As from the quota period commencing on 1 July 2019 the full annual quantities of poultry meat products under the Agreement should be available. (6) Given that some quotas for poultrymeat products allocated to China are to be administered on a quarterly basis and that the application period for the quarter commencing on 1 April 2019 will have expired at the time of entry into force of the Agreement, the quantities under the Agreement for the period covering 1 April to 30 June 2019 should be made available as from the date of application of this Regulation which should be that of the entry into force of the Agreement. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EC) No 616/2007 Regulation (EC) No 616/2007 is amended as follows: (1) In Article 1, paragraph 1 is replaced by the following: 1. The tariff quotas in Annex I to this Regulation are hereby opened for imports of the products covered by the agreements between the Union and Brazil, the Union and Thailand, and the Union and China, as approved by Council Decisions 2007/360/EC, 2012/792/EU (*1) and (EU) 2019/143 (*2). The tariff quotas are opened on an annual basis for the period from 1 July to 30 June. (*1) Council Decision 2012/792/EU of 6 December 2012 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and Brazil pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions with respect to processed poultry meat provided for in the EU Schedule annexed to GATT 1994, and of the Agreement in the form of an Exchange of Letters between the European Union and Thailand pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions with respect to processed poultry meat provided for in the EU Schedule annexed to GATT 1994 (OJ L 351, 20.12.2012, p. 47)." (*2) Council Decision (EU) 2019/143 of 28 January 2019 on the conclusion, on behalf of the Union, of the Agreement in the form of an Exchange of Letters between the European Union and the People's Republic of China in connection with DS492 European Union  Measures affecting Tariff Concessions on Certain Poultry Meat Products (OJ L 27, 31.1.2019, p. 2)." (2) Article 3 is replaced by the following: Article 3 1. With the exception of quotas in Groups Nos 3, 4B, 5B, 6B, 6C and 10, the quantity established for the annual quota period shall be spread out over four subperiods, as follows: (a) 30 % from 1 July to 30 September; (b) 30 % from 1 October to 31 December; (c) 20 % from 1 January to 31 March; (d) 20 % from 1 April to 30 June. 2. The annual quantity established for quotas in Groups Nos 3, 4B, 5B, 6B, 6C and 10 shall not be divided into subperiods. 3. The annual quantities established for quotas in Groups Nos 5A and 5B shall be managed by attributing import rights as a first step and issuing import licences as a second. (3) Article 4 is amended as follows: (a) paragraph 4 is replaced by the following: 4. By way of derogation from Article 6(1) of Regulation (EC) No 1301/2006, as regards Groups Nos 3, 6A, 6B, 6C, 6D and 8, each applicant may lodge more than one application for import licences for products in one group where such products originate in more than one country. Separate applications for each country of origin must be submitted simultaneously to the competent authority of a Member State. They shall be regarded as a single application, for the purposes of the maximum quantity referred to in paragraph 5 of this Article. (b) paragraph 6 is replaced by the following: 6. Except for Groups Nos 3, 6A, 6B, 6C, 6D and 8, licences carry an obligation to import from the country that is specified. For the groups concerned by this obligation, the country of origin shall be entered in box 8 of the application and of the licence itself, and the word yes shall be marked with a cross. (4) In Article 5, paragraph 2 is replaced by the following: 2. A security of EUR 50 per 100 kilograms shall be lodged at the time of submission of the licence application for Groups Nos 2, 3, 6A, 6B, 6C, 6D, 8, 9 and 10. For Groups Nos 1, 4A, 4B and 7, the security shall be set at EUR 10 per 100 kilograms and for import rights applications for Groups Nos 5A and 5B the security shall be set at EUR 35 per 100 kilograms. (5) In Article 6(3), the second subparagraph is replaced by the following: For Groups Nos 3, 4B, 5B, 6B, 6C and 10 the notification referred to in point (a) of the first subparagraph shall not apply. (6) Article 8 is replaced by the following: Article 8 1. Release for free circulation within the quotas referred to in Article 1 of this Regulation shall be subject to the presentation of a certificate of origin issued by the competent authorities of China (for Groups Nos 9 and 10), Brazil (for Groups Nos 1, 4A, 4B, and 7) or Thailand (for Groups Nos 2, 5A and 5B) in accordance with Articles 57, 58 and 59 of Commission Implementing Regulation (EU) 2015/2447 (*3). 2. Paragraph 1 shall not apply to Groups Nos 3, 6A, 6B, 6C, 6D and 8. (*3) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 558)." (7) Annex I is replaced by the text set out in the Annex to this Regulation. Article 2 Derogations from Regulation (EC) No 616/2007 for the quota year 2018/2019 1. By way of derogation from Regulation (EC) No 616/2007, as regards the quotas corresponding to Groups Nos 6C, 6D, 9 and 10 set out in Annex I to that Regulation as amended by point (7) of Article 1 of the present Regulation, the following pro rata quantities shall be made available for the quota year 2018/2019: (a) for order number 09.4266: 15 tonnes; (b) for order number 09.4267: 15 tonnes; (c) for order number 09.4268: 1 250 tonnes; (d) for order number 09.4269: 1 500 tonnes; (e) for order number 09.4283: 150 tonnes. 2. By way of derogation from Regulation (EC) No 616/2007, as regards the quotas corresponding to Groups Nos 6C, 6D, 9 and 10 set out in Annex I to that Regulation as amended by point (7) of Article 1 of the present Regulation, the following rules shall apply for the quota year 2018/2019: (a) applications for import licences for Groups 6C and 10 shall be submitted between the 8th calendar day and, no later than 13.00, Brussels time, the 15th calendar day following the date from which this Regulation applies; (b) applications for import licences for the subperiod from 1 April to 30 June 2019 for Groups 6D and 9 shall be submitted between the 8th calendar day and, no later than 13.00, Brussels time, the 15th calendar day following the date from which this Regulation applies; (c) Member States shall notify the Commission of the total quantity applied for and broken down by order number and origin, no later than the 7th working day following the end of the period for the submission of applications referred to in points (a) and (b); (d) import licences shall be issued as from the 7th and no later than the 12th working day following the end of the notification period referred to in point (c); (e) Member States shall notify the Commission between 16 and 31 May 2019 the quantities covered by the licences they have issued. Article 3 Entry into force and application This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 April 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Council Decision (EU) 2018/1252 of 18 September 2018 on the signing, on behalf of the Union, of the Agreement in the form of an Exchange of Letters between the European Union and the People's Republic of China in connection with DS492 European Union  Measures affecting Tariff Concessions on Certain Poultry Meat Products (OJ L 237, 20.9.2018, p. 2). (3) Council Decision (EU) 2019/143 of 28 January 2019 on the conclusion, on behalf of the Union, of the Agreement in the form of an Exchange of Letters between the European Union and the People's Republic of China in connection with DS492 European Union  Measures affecting Tariff Concessions on Certain Poultry Meat Products (OJ L 27, 31.1.2019, p. 2). (4) Commission Regulation (EC) No 616/2007 of 4 June 2007 opening and providing for the administration of Community tariff quotas in the sector of poultrymeat originating in Brazil, Thailand and other third countries (OJ L 142, 5.6.2007, p. 3). ANNEX ANNEX I Poultry meat, salted or in brine (1) Country Group No Management periodicity Order number CN Code Customs duty Annual quantity (tonnes) Minimum per application Maximum per application Brazil 1 Quarterly 09.4211 ex 0210 99 39 15,4 % 170 807 100 t 10 % Thailand 2 Quarterly 09.4212 ex 0210 99 39 15,4 % 92 610 100 t 5 % Other 3 Annual 09.4213 ex 0210 99 39 15,4 % 828 10 t 10 % Preparations of poultry meat other than turkey Country Group No Management periodicity Order number CN Code Customs duty Annual quantity (tonnes) Minimum per application Maximum per application Brazil 4A Quarterly 09.4214 1602 32 19 8 % 79 477 100 t 10 % 09.4251 1602 32 11 630 EUR/t 15 800 100 t 10 % 09.4252 1602 32 30 10,9 % 62 905 100 t 10 % 4B Annual 09.4253 1602 32 90 10,9 % 295 10 t 100 % Thailand 5A Quarterly 09.4215 1602 32 19 8 % 160 033 100 t 10 % 09.4254 1602 32 30 10,9 % 14 000 100 t 10 % 09.4255 1602 32 90 10,9 % 2 100 10 t 10 % 09.4256 1602 39 29 10,9 % 13 500 100 t 10 % 5B Annual 09.4257 1602 39 21 630 EUR/t 10 10 t 100 % 09.4258 ex 1602 39 85 (2) 10,9 % 600 10 t 100 % 09.4259 ex 1602 39 85 (3) 10,9 % 600 10 t 100 % Other 6A Quarterly 09.4216 1602 32 19 8 % 11 443 10 t 10 % 09.4260 1602 32 30 10,9 % 2 800 10 t 10 % 6B Annual 09.4261 (4) 1602 32 11 630 EUR/t 340 10 t 100 % 09.4262 1602 32 90 10,9 % 470 10 t 100 % 09.4263 (5) 1602 39 29 10,9 % 220 10 t 100 % 09.4264 (5) ex 1602 39 85 (2) 10,9 % 148 10 t 100 % 09.4265 (5) ex 1602 39 85 (3) 10,9 % 125 10 t 100 % 6C Annual 09.4266 (6) 1602 39 29 10,9 % 60 10 t 100 % 09.4267 (6) 1602 39 85 10,9 % 60 10 t 100 % Erga omnes 6D Quarterly 09.4268 1602 32 19 8 % 5 000 10 t 10 % China 9 Quarterly 09.4269 1602 39 29 10,9 % 6 000 10 t 10 % China 10 Annual 09.4283 1602 39 85 10,9 % 600 10 t 100 % Preparations of turkey meat Country Group No Management periodicity Order number CN Code Customs duty Annual quantity (tonnes) Minimum per application Maximum per application Brazil 7 Quarterly 09.4217 1602 31 8,5 % 92 300 100 t 10 % Other 8 Quarterly 09.4218 1602 31 8,5 % 11 596 10 t 10 % (1) Applicability of the preferential arrangements is determined on the basis of the CN code and is subject to the meat salted or in brine being poultry meat of CN 0207. (2) Processed duck, geese, guinea fowl meat, containing 25 % or more but less than 57 % by weight of poultry meat or offal. (3) Processed duck, geese, guinea fowl meat, containing less than 25 % by weight of poultry meat or offal. (4) Other than Brazil, including Thailand. (5) Other than Thailand, including Brazil. (6) Other than China.